Tunis le 16-05-2013

CAHIER DES CHARGES

RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX DE
RECHERCHE ET D'EQUIPEMENT MINIMA DEVANT ÊTRE REALISES PAR LE
TITULAIRE D'UNE CONCESSION D'EXPLOITATION DE SUBSTANCES
MINERALES CLASSEES « MINES »

S.A.R.L. Société TUNISIAN SALT COMPANY
05 Rue Cyrine El-Menzah 4 - 1004 Tunis

CAHIER DES CHARGES

RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX DE
RECHERCHE ET D'EQUIPEMENT MINIMA DEVANT ETRE REALISES PAR LE
TITULAIRE D'UNE CONCESSION D'EXPLOITATION DE SUBSTANCES
MINERALES CLASSEES « MINES »

A4,

Article premier : Objet du cahier des charges

Le Présent cahier des charges prévu par le Code Minier promulgué par la loi
N° 2003-30 du 28 Avril 2003 et notamment son article 44 vise à fixer les clauses
et conditions générales relatives à l’octroi d’une concession d’exploitation de
substances minérales classées « Mines » et à la production et aux montants des
travaux de recherche et d’équipement minima que la société TUNISIAN SALT
COMPANY (s.a.rl) au capital de 500.000 TND sise à 0$ rue Cyrine El-Menzah 4
1004 Tunis,

ci-après désigné par le terme le «Titulaire », sera tenu d’effectuer à l’intérieur du
périmètre de la concession d’exploitation de substance minéral du 4 " groupe
dite concession ” Bou Jmal " et situé dans le governorat de sfax, tel que défini à
l’article 2 du présent cahier.

Art 2.Délimitation du périmètre de la concession d’exploitation
La concession visée à l’article premier du présent cahier des charges est délimitée
comme suit :

Ce prune [ue ] rem |
FE nep eme en vomee |
PR AE DR LE CA
un Qu | mm |
Erermaen FES

FÉES

366 - 584 360 - 586
366 - 582 362 - 586

et comporte 09 périmètres élémentaires contigus soit une superficie globale de
3600 hectares (36 Km°).

Art. 3.- Obligation de travaux minima

le Titulaire s’engage à exécuter, sur le site de sa concession, le programme
minimum des travaux de recherche, d’infrastructure minière et d’équipement tel
que fixé aux articles 4 et 5 du présent cahier des charges, sous peine d’être
considéré comme n’ayant pas honoré ses engagements.

Art, 4.- Exécution des Travaux minima

Le Titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession
d’exploitation, les travaux minima nécessaires pour assurer la production et
honorer les engagements prévus à l’article 5 du présent cahier des charges. Ces
travaux auxquels est consacrée une enveloppe minimale de 80.000 TND
consistent en (7) :

- L'édification d'un bassin de cristallisation d'une surface de 5 Ha

- Le creusage de 1000 m de Canal de drainage (ou Fosse de prélèvement)

- L'édification des pistes

- L'aménagement de la zone de stockage du sel

- Suivie et contrôle du pompage et de la qualité des saumures

- Analyse de la qualité du sel produit

Art, 5.- Engagements minima du Titulaire
Le Titulaire s’engage dans le cadre de la concession d’exploitation à ce qui suit :
e Produire annuellement un tonnage fixé à 60.000 Tonnes de Sel de déneigement
conforme aux normes en vigueur.
e Investir un montant global de 455.000 TND pour l’acquisition de matériel et
d’équipements nécessaires à la production, détaillé comme suit :
- L'achat d'un groupe électrogène
- L'achat d'un tracteur avec remorque (occasion)
- L'achat d'un récolteur autonome
- La confection d'une station de lavage d'une capacité de 100 TPH
° Poursuivre les travaux de recherche à l’intérieur du périmètre de la concession
dans les limites de trois pour cent du chiffre d’affaires (3%) afin de renouveler
les réserves.
e Le recrutement de 21 personnes avec un taux d’encadrement de 30 %. =

Art.6.- Documentation fournie par l'Autorité Concédante es
En plus de la possibilité d’accéder aux banques des données nationales en matière
de géologie et d’exploitation minière prévue à l’article 93, l’autorité concédanté”
fournit au Titulaire la documentation qui se trouve en sa possession concernant

notamment :

- le cadastre et la topographie,

- la géologie générale de la Tunisie,

-_ l’hydrologie et l’inventaire des ressources hydriques,

- les mines.

Cependant l'Autorité Concédante ne doit pas fournir des renseignements touchant
à la Défense Nationale ou des renseignements fournis par les Titulaires des
concessions d’exploitation en cours de validité et dont la divulgation à des tiers ne
peut être faite qu’avec l’accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d’exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d'une réglementation
appropriée, suivant les saines pratiques admises dans l'industrie minière
internationale, en vue d’une exploitation rationnelle des ressources naturelles
découvertes à l’intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l'autorité
concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les
équipements et outillages publics existants, suivant les dispositions, conditions et
tarifs prévus par la législation en vigueur et sur un pied de stricte égalité avec les
autres usagers.

Art. 9.-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de
recherche et d'exploitation des substances minérales, de compléter l’équipement
et l'outillage public existant, ou d'exécuter des travaux présentant un intérêt public
général , il devra en informer l'Autorité Concédante.

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité des dite:
installations, et d'un projet précis de leur réalisation. Æ Ÿ-
L'exécution de ces travaux reste soumise à l'approbation de l'Autorité Concédante. 1
Art. 10.- Durée des autorisations et des concessions
Les concessions et les autorisations d'occupation du domaine public ou du
domaine privé de l'Etat ou de l’utilisation de l’outillage public, seront accordées

au Titulaire pour la durée de validité de la concession d’exploitation et ce,
conformément à la législation et à la réglementation en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent article
donnent lieu au versement par le Titulaire des droits d'enregistrement, taxes et
redevances applicables au moment de leur octroi.

Art. 11.- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire , conformément à la réglementation en
vigueur relative à l'occupation du domaine public maritime, l'acquisition , à ses
frais, d'un poste d'embarquement pour permettre le chargement des substances
minérales provenant de la concession ainsi que d'une surface de terre-plein
nécessaires à l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la souscription à des
polices d'abonnement temporaires ou permanentes aux réseaux publics de
distribution de l'eau potable ou industrielle, dans la limite de ses besoins
légitimes, et dans la limite des débits dont ces réseaux peuvent disposer et ce,
conformément aux dispositions du Code des Eaux .

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les services du
ministère chargé des eaux à la demande du Titulaire et à ses frais , suivant les
clauses et conditions techniques applicables aux branchements dans ce domaine.

Art. 13.- Dispositions applicables aux voies ferrées
Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies ferrées
particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire
conformément aux conditions de sécurité et aux conditions techniques applicables
aux réseaux publics tunisiens. Ces projets sont approuvés par l’Autorité
Concédante après enquête parcellaire.
L'Autorité Concédante se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l’enquête parcellaire et pour raccorder
au plus court et selon les règles de l’art les installations du Titulaire aux réseaux
publics.

Art.14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de distribution
d’énergie sont considérés comme des dépendances légales de la concession et
sont assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d'énergie similaires.

le Titulaire produisant de l’énergie électrique pour l’alimentation de ses chantiers
peut céder au prix de revient tout excédent d’énergie par rapport à ses besoins
propres à un organisme désigné par l’Autorité Concédante.

Art. 15.- Obligation de maintenir les ouvrages en bon état

le Titulaire est tenu, jusqu’à la fin de la concession, de maintenir les bâtiments ,
les ouvrages de toute nature, les installations minières et leurs dépendances
légales en bon état et d’exécuter en particulier les travaux d’entretien des puits
d’extraction du tout-venant, des travers-banc, des installations de pompage des
eaux d’exhaure etc.

Art.16.- Contrôle et visites techniques

le Titulaire est soumis au contrôle et à la surveillance exercés par les services
compétents du Ministère chargé des Mines suivant les dispositions prévues par le
Code Minier.

Art. 17.- Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l’utilisation des matériels et des matériaux
produits en Tunisie, des services d’entreprises ou de sous-traitants de nationalité
tunisienne tant que les prix, la qualité et les délais de livraison offerts demeurent
équivalents aux offres étrangères-

En outre, le Titulaire est tenu , conformément aux dispositions de l’article 75 du
Code Minier, d'employer en priorité les tunisiens.

Art.18.-Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités civiles
ou militaires en matière de Défense Nationale et de Sécurité du Territoire
conformément la réglementation en vigueur.

Art.19.- Unités de mesure
Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à l’ Autorité
Concédante doivent être formulés en des unités de mesure et des échelles agréées
par elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre système

de mesure sous réserve de tenir les données à la disposition de tout demandeur
officiel dans une formulation convertie au système métrique.

Art. 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant les fonds
de cartes ou de plans du service topographique tunisien, ou en utilisant les fonds de
cartes ou de plans établis par d'autres services topographiques condition qu’ils
soient agréés par l’Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l’Autorité Concédante et le
service topographique concerné, ces cartes et plans pourront être établis par les
soins et aux frais du Titulaire, aux échelles et suivant lés procédés les mieux
adaptés à l'objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation et
de nivellement généraux de la Tunisie.

Art.21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile contre les
risques d’atteintes aux biens d’autrui et aux tiers du fait de son activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui seraient
reconnus provenir de son exploitation de la Mine. Ledit délai ne s’applique pas aux
dommages résultant des accidents du travail et des maladies professionnelles
lesquels demeurent régis par la législation en vigueur.

Art.22.- Cas de force majeure
Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas
de force majeure et ce, conformément aux dispositions du Code Minier.
Est considéré comme cas de force majeure tout événement extérieur présentant un
Caractère à la fois imprévisible et irrésistible empêchant la partie qui en est affectée
d’exécuter tout ou partie des obligations mises à sa charge par le Cahier des
Charges tels que :
1-tous phénomènes naturels y compris les inondations, incendies, tempêtes,
foudres, glissements de terrain ou tremblements de terre dont l'intensité est
inhabituelle au pays ;
2- guerres, révolutions, révoltes, émeutes et blocus ÿ
3- grèves à l’exception de celles du personnel du Titulaire:
4- restrictions gouvernementales. |
Les retards dûs à un cas de force majeure n’ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale durée

de la validité de la concession d’exploitation sur laquelle ces retards se sont
produits.

Art. 23.- Arbitrage

Tout différend relatif à l'application du présent cahier des charges entre l’Autorité
Concédante et le Titulaire sera tranché à l’amiable. A défaut de règlement amiable
dans un délai ne dépassant pas un mois, le différend est porté devant la justice
conformément à la réglementation en vigueur.

Dans le cas où le Titulaire est de nationalité étrangère, le différend peut être
soumis à l’arbitrage.

Je, soussigné, Mr Mohamed Aymen YACOUB gérant de la société
TUNISIAN SALT COMPANY reconnais avoir pris connaissance de toutes
les dispositions et conditions prévues par le présent cahier des charges et
m'engage en vertu d’elles.

Fait à Tunis le 16 Mai 2013

Légalisation de signature

